 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8

 9    PETER J. MUNOZ, JR.,                           Case No. 3:11-cv-00197-LRH-RAM
10                       Petitioner,                 ORDER
11           v.
12    GREGORY SMITH, et al.,
13                       Respondents.
14

15          Respondents having filed an unopposed motion for enlargement of time (first request)

16   (ECF No. 99), and good cause appearing;

17          IT THEREFORE IS ORDERED that respondents’ unopposed motion for enlargement of

18   time (first request) (ECF No. 99) is GRANTED. Respondents will have through November 26,

19   2018, to file an answer.

20          DATED this 5th day of November, 2018.
21                                                       ______________________________
                                                         LARRY R. HICKS
22                                                       UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
                                                     1
